


117 S1638 IS: Fairness for Immigrant Families Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1638
IN THE SENATE OF THE UNITED STATES

May 13, 2021
Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To protect immigrant families, combat fraud, promote citizenship, and build community trust, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Fairness for Immigrant Families Act. (b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
TITLE I—Protecting immigrant families
Subtitle A—Expansion of admissibility 
Sec. 101. Promoting family unity.
Sec. 102. Extension of the application period for certain aliens present in the United States for adjustment of status.
Subtitle B—Relief from removal
Sec. 111. Individuals previously removed.
Sec. 112. Expansion of cancellation of removal.
Sec. 113. Prohibition on removal of aliens with pending applications.
Sec. 114. Motions to reopen in cases involving fraud, negligence, misrepresentation, extortion, and unauthorized practice of law.
Subtitle C—Provisions relating to removal of parents of United States citizens
Sec. 121. Review of and reporting on removal of parents of United States citizens.
Sec. 122. Report on enforcement actions against parents of United States citizens and DACA recipients.
Sec. 123. Report on United States citizens mistakenly detained or deported.
Sec. 124. Protections for United States citizen children abroad.
TITLE II—Combating fraud and promoting citizenship
Sec. 201. Combating immigration services fraud.
Sec. 202. Requirements for immigration consultants.
Sec. 203. Fee and backlog transparency.
Sec. 204. National Office for New Americans.
TITLE III—Building community trust
Sec. 301. Protecting aliens who are victims of or witnesses to crimes or are defending civil rights.
Sec. 302. Semiannual report on certain enforcement actions.
Sec. 303. Rule of construction.
2.FindingsCongress makes the following findings: (1)Immigration plays a defining role in the identity of the United States. Families throughout the United States have roots in the immigration experience of earlier generations of immigrants who came to the United States seeking better opportunities, safety from persecution, and ultimately, a chance at the American dream.
(2)While the ancestors of some families arrived centuries ago, other families are continuing that tradition today. Approximately 38,000,000 second-generation Americans are living in the United States. As of 2019, 17,800,000 children in the United States, or 26 percent, lived with 1 or more immigrant parents. Just over 1 in 4 residents of the United States is an immigrant or the child of immigrants. (3)In the United States—
(A)16,700,000 individuals live in a household with 1 or more family members who are not authorized to be in the United States; (B)5,900,000 United States citizen children live in a household with 1 or more family members who are not authorized to be in the United States; and 
(C)8,000,000 United States citizens live in a household with 1 or more family members who are not authorized to be in the United States.  (4)Children of immigrants are the future workers, leaders, voters, parents, and taxpayers of the United States and are critical to the health and well-being of the United States.
(5)Second-generation Americans closely reflect or exceed the national average household income, homeownership rate, and college graduation rate. (6)In their pursuit of the American dream, generations of immigrant families have contributed to their communities in the United States and will continue to do so, including as essential workers who keep the United States running at great risk to themselves and their families.
(7)Immigrants play a critical role in the United States economy, and providing a path to citizenship for undocumented immigrants is a necessary part of maintaining the economic strength of the United States. (8)Immigrant entrepreneurs account for almost 30 percent of all new entrepreneurs in the United States, and immigrants are almost twice as likely as the United States-born population to become entrepreneurs.
(9)Undocumented immigrants contribute over $11,000,000,000 in State and local taxes each year. (10)Removing undocumented residents from mixed-status households cuts the median income of such households by 47 percent.
(11)Approximately 1,200,000 mortgages are held by households with 1 or more undocumented individuals. (12)Indiscriminate immigration enforcement and the threat of immigration enforcement negatively impact the health, development, and well-being of children at risk of separation from a loved one due to detention or removal from the United States. Neurobiological research demonstrates the acute and lasting trauma that family separation, and the threat of separation, causes in children, such as changes in the architecture of the brain and increased likelihood to experience emotional and behavioral issues, depression, anxiety, post-traumatic stress disorder, and suicidal ideation.
3.DefinitionsIn this Act:  (1)In generalExcept as otherwise specifically provided, any term used in this Act that is used in the immigration laws shall have the meaning given the term in the immigration laws. 
(2)DACA recipientThe term DACA recipient means an alien who has been granted deferred action pursuant to the memorandum of the Department of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012. (3)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). 
IProtecting immigrant families
AExpansion of admissibility 
101.Promoting family unity
(a)Elimination of 3-Year and 10-Year bars and modification of permanent barSection 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is amended— (1)by striking subparagraph (B);
(2)by redesignating subparagraph (C) as subparagraph (B); and (3)in subparagraph (B), as so redesignated—
(A)by amending clause (i) to read as follows:   (i)In generalAny alien who knows he or she has received a final order of removal under section 240, and who enters or attempts to reenter the United States without being admitted, is inadmissible.;
(B)by amending clause (ii) to read as follows:  (ii)Exceptions (I)Consent to reapplication for admissionClause (i) shall not apply to an alien seeking admission on a date that is more than 3 years after the date on which the alien last departed the United States if, before the reembarkation of the alien at a place outside the United States or the attempt by the alien to be readmitted from a foreign contiguous territory, the Secretary of Homeland Security has consented to a reapplication for admission by the alien.
(II)MinorsClause (i) shall not apply to an alien who is under 18 years of age. (III)AsyleesClause (i) shall not apply to an alien who has a bona fide application for asylum pending under section 208.
(IV)Family unityClause (i) shall not apply to an alien who is a beneficiary of family unity protection pursuant to section 301 of the Immigration Act of 1990 (8 U.S.C. 1255a note). (V)Victims of a severe form of trafficking in personsClause (i) shall not apply to an alien who demonstrates that 1 or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) was a central reason for the unlawful presence of the alien in the United States.
(VI)Aliens who entered as childrenClause (i) shall not apply to an alien who— (aa)is the beneficiary of an approved petition under section 101(a)(15)(H);
(bb)
(AA)is in school, has graduated from high school, has obtained a general education development certificate recognized under State law or a high school equivalency diploma; or (BB)is serving in the armed forces (as defined in section 101(a) of title 10, United States Code) or is an honorably discharged veteran of the armed forces; and
(cc)had not yet reached the age of 16 years on the date on which the alien initially entered the United States.; and (C)in clause (iii)—
(i)by striking the clause designation and heading and all that follows through Security and insert the following:  (iii)Waivers (I)VAWA self-petitionersThe Attorney General or the Secretary of Homeland Security, as applicable,; and
(ii)by adding at the end the following:  (II)Extreme hardshipThe Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive clause (i) in the case of an alien who is the parent, spouse, or son or daughter of a United States citizen or of an alien lawfully admitted for permanent residence if it is established to the satisfaction of the Attorney General or the Secretary that a denial of admission to the alien would result in extreme hardship to the United States citizen or lawfully admitted permanent resident son or daughter, spouse, or parent of the alien..
(b)Misrepresentation of citizenshipThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 212 (8 U.S.C. 1182)—
(A)in subsection (a)(6)(C)— (i)by amending clause (ii) to read as follows:

(ii)Misrepresentation of citizenship
(I)In generalAny alien who knowingly and willfully misrepresents, or has knowingly and willfully misrepresented, himself or herself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is inadmissible.  (II)ExceptionIn the case of an alien who was under the age of 21 years at the time of making a misrepresentation described in subclause (I), the alien shall not be considered to be inadmissible under any provision of this subsection based on such misrepresentation.; and
(ii)in clause (iii), by striking of clause (i); and  (B)by amending subsection (i)(1) to read as follows:

(i)
(1)The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of subsection (a)(6)(C) in the case of an alien who is the parent, spouse, son or daughter of a United States citizen or of an alien lawfully admitted for permanent residence and in the case of an alien who is an alien granted classification under clause (iii) or (iv) of section 204(a)(1)(A), if it is established to the satisfaction of the Attorney General or the Secretary that the admission to the United States of such alien would not be contrary to the national welfare, safety, or security of the United States.; and  (2)by amending section 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)) to read as follows: 

(D)Misrepresentation of citizenship
(i)In generalAny alien who knowingly and willfully misrepresents, or has knowingly and willfully misrepresented, himself or herself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is deportable. (ii)ExceptionIn the case of an alien who was under the age of 21 years at the time of making a misrepresentation described in clause (i), the alien shall not be considered to be deportable under any provision of this subsection based on such misrepresentation..
(c)Conforming amendments
(1)Section 214(q) of the Immigration and Nationality Act (8 U.S.C. 1184(q)) is amended— (A)by striking paragraph (2);
(B)in paragraph (3)(C), by striking paragraphs (6)(A), (7), and (9)(B) and inserting paragraphs (6)(A) and (7); and (C)by redesignating paragraph (3) as paragraph (2).
(2)Section 245(h)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1255(h)(2)(A)) is amended by striking (7)(A), and (9)(B) and inserting and (7)(A). (3)Section 248(a) of the Immigration and Nationality Act (8 U.S.C. 1258(a)) is amended, in the matter preceding paragraph (1), by striking and who is not inadmissible under section 212(a)(9)(B)(i) and all that follows through section 212(a)(9)(B)(v)).
102.Extension of the application period for certain aliens present in the United States for adjustment of statusSection 245(i) of the Immigration and Nationality Act (8 U.S.C. 1255(i)) is amended— (1)in paragraph (1)—
(A)in subparagraph (A), in the undesignated matter following clause (ii), by striking the semicolon and inserting ; and; (B)in subparagraph (B)—
(i)in clause (i), by striking April 30, 2001 and inserting the date that is not later than 5 years after the date of the enactment of the Fairness for Immigrant Families Act; and (ii)in clause (ii), by striking ; and and inserting a period; and 
(C)by striking subparagraph (C); and  (2)by amending paragraph (3)(B) to read as follows: 

(B)Any remaining portion of such fees remitted under such paragraphs shall be deposited into the Immigration Examinations Fee Account established under section 286(m).. BRelief from removal 111.Individuals previously removed (a)Discretionary reinstatement of removal ordersSection 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)) is amended—
(1)by striking If the Attorney General and inserting the following:  (A)In generalExcept as provided in subparagraph (B), if the Secretary of Homeland Security; and
(2)by adding at the end the following:  (B)Exceptions (i)In generalSubparagraph (A) shall not apply to an alien—
(I)who has not attained the age of 18 years on the date on which the alien reenters the United States; or (II)the reinstatement of the prior order of removal of whom—
(aa)is not in the public interest; (bb)would result in hardship to the United States citizen or lawful permanent resident parent, spouse, or child of the alien; or
(cc)would prevent consideration of an application for asylum that has not been previously adjudicated. (ii)Rule of constructionFor purposes of this paragraph, family separation shall be considered—
(I)not in the public interest; and (II)a hardship..
(b)Motions To reopen and reconsiderSection 240(c) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)) is amended by adding at the end the following:  (8)Special rule for relatives of United States citizens (A)In generalNotwithstanding subparagraphs (A) and (B) of paragraph (6) and subparagraphs (A) and (C) of paragraph (7)—
(i)an alien described in subparagraph (B) may file a motion to reconsider under paragraph (6) or a motion to reopen under paragraph (7) at any time and without numerical limitation; and (ii)the Attorney General shall consider any such motion.
(B)Alien describedAn alien described in this subparagraph is an alien who is— (i)outside the United States after having been excluded, deported, or removed from, or ordered to voluntarily depart, the United States on or after January 20, 2017; and
(ii)the spouse, child, or parent of a citizen of the United States or an alien lawfully admitted for permanent residence. (C)Treatment of physical presenceFor purposes of any physical presence or continuous residence requirement for relief under the immigration laws, with respect to an alien described in subparagraph (B), a period outside the United States after having been excluded, deported, or removed from, or ordered to voluntarily depart the United States on or after January 20, 2017, shall not be considered to toll or break the alien's physical presence or continuous residence in the United States..
112.Expansion of cancellation of removal
(a)In generalSection 240A of the Immigration and Nationality Act (8 U.S.C. 1229b) is amended— (1)in subsection (b)—
(A)in paragraph (1)— (i)in subparagraph (A), by striking 10 and inserting 7; and
(ii)by amending subparagraph (D) to read as follows:  (D)establishes that removal would result in extreme hardship to—
(i)the alien; or (ii)the alien's spouse, parent, or child who is a citizen of the United States or an alien lawfully admitted for permanent residence.; and 
(B)by adding at the end the following:  (7)Affirmative application process (A)In generalThe Secretary of Homeland Security may cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence, an alien described in paragraph (1) or (2), who—
(i)demonstrates that the alien is the spouse, parent, son or daughter, or legal guardian of a citizen of the United States; and (ii)submits to the Secretary of Homeland Security an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
(B)Numerical limitationsNotwithstanding any other provision of law, an alien admitted to the United States under this section shall not be subject to any numerical limitation.; and (2)by striking subsection (e). 
(b)RegulationsThe Secretary of Homeland Security shall promulgate regulations setting forth procedures and requirements with respect to the processing and adjudication of affirmative applications for cancellation of removal under paragraph (7) of section 240A(b) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)), as added by subsection (a)(1)(B). 113.Prohibition on removal of aliens with pending applications (a)In generalSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended—
(1)in the section heading, by inserting ; prohibition on removal after hearing; and (2)by adding at the end the following:

(e)Prohibition on removal of aliens with certain pending petitions and applications
(1)Beneficiaries of petitions for immigrant visasAn alien who is the beneficiary (including a spouse or child of the principal alien, if eligible to receive a visa under section 203(d)) of a petition for classification under section 204 that was filed with the Secretary of Homeland Security and who is prima facie eligible for approval may not be removed while such petition or application is pending or a decision on such petition or application is on appeal. (2)Applicants for certain nonimmigrant and special immigrant classifications and cancellation of removalAn applicant for classification as a nonimmigrant described in subparagraph (T), (U), or (V) of section 101(a)(15), an applicant for classification as a special immigrant under section 101(a)(27)(J), or an applicant for cancellation of removal under section 240A may not be removed while such application is pending or a decision on such application is on appeal..
(b)Conforming amendmentThe table of contents at the beginning of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section 235 and inserting the following:   Sec. 235. Inspection by immigration officers; expedited removal of inadmissible arriving aliens; referral for hearing; prohibition on removal.. 114.Motions to reopen in cases involving fraud, negligence, misrepresentation, extortion, and unauthorized practice of lawSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following:

(v)Fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of a representativeNotwithstanding subparagraph (A) and clause (i), an alien may file a motion to reopen at any time to apply for relief due to fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, a representative described in subsection (a) or (b) of section 1292.1 of title 8, Code of Federal Regulations, or a person who claimed to be such a representative if the alien establishes by a preponderance of the evidence such fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, such a representative or person.. CProvisions relating to removal of parents of United States citizens 121.Review of and reporting on removal of parents of United States citizens (a)In generalBefore the removal from the United States of an alien parent or legal guardian of a child under the age of 21 years who is a citizen of the United States or an alien lawfully admitted for permanent residence, the Director of U.S. Immigration and Customs Enforcement (referred to in this section as the Director) shall review and approve the removal of such alien.
(b)Quarterly reportNot less frequently than quarterly, the Director shall submit to Congress a report on each review conducted under subsection (a) during the preceding quarter that describes the result of the review. (c)NondelegationThe Director may not delegate the responsibilities under this section.
122.Report on enforcement actions against parents of United States citizens and DACA recipientsWith respect to alien parents of children who are citizens of the United States, aliens lawfully admitted for permanent residence, or DACA recipients— (1)not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on the number of such aliens removed from the United States during the period beginning on January 20, 2017, and ending on January 20, 2021; and 
(2)not less frequently than quarterly, the Secretary of Homeland Security shall submit to Congress, for the preceding quarter, a report on— (A)the number of such aliens arrested by U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection;
(B)the number of such aliens detained by U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection; (C)the number of such aliens for whom U.S. Immigration and Customs Enforcement has obtained an order of removal; 
(D)the number of such aliens removed from the United States and the countries to which such aliens were removed; and (E)the number of such aliens processed through partnership programs with local law enforcement, including—
(i)the Secure Communities immigration enforcement program operated by U.S. Immigration and Customs Enforcement; (ii)a written agreement under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and
(iii)detainers placed by U.S. Immigration and Customs Enforcement. 123.Report on United States citizens erroneously detained or deported (a)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on the number of United States citizens detained or removed from the United States during the period beginning on January 20, 2017, and ending on January 20, 2021.
(b)Quarterly reportNot less frequently than quarterly, the Secretary of Homeland Security shall submit to Congress a report on any United States citizen detained or removed from the United States during the preceding quarter, including a description of the actions taken by the Secretary in response to each such detention or removal.  124.Protections for United States citizen children abroad (a)Report on United States citizen children accompanying removed parents (1)In generalNot less frequently than semiannually, the Secretary of State, with the cooperation of the Secretary of Homeland Security, shall submit to Congress a report on known citizens of the United States under the age of 18 years who leave the United States to accompany an alien parent or legal guardian who has been removed from the United States.
(2)ElementsEach report required by paragraph (1) shall include, for the preceding reporting period— (A)the number of such citizens of the United States; and
(B)for each such citizen of the United States— (i)his or her current age;
(ii)the age at which he or she departed the United States; (iii)his or her country of residence;
(iv)an assessment whether— (I)either parent was deported or removed from the United States;
(II)either parent remains in the United States; and (III)he or she was in foster care in the United States at any time; and
(v)an identification of any pending custody case in the United States with respect to such citizen, as applicable.  (3)Cooperation of Secretary of Homeland SecurityThe Secretary of Homeland Security shall provide to the Secretary of State any data of the Department of Homeland Security that the Secretary of State may require to prepare the report under this subsection. 
(b)Directorate of community outreachThere is established within the Department of State a directorate for the purpose of conducting outreach to citizens of the United States under the age of 18 years who have left the United States to accompany an alien family member who has been removed from the United States.  IICombating fraud and promoting citizenship 201.Combating immigration services fraud (a)Schemes To provide fraudulent immigration services (1)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:

1041.Schemes to provide fraudulent immigration services
(a)In general
(1)OffenseIt shall be unlawful to knowingly or recklessly execute a scheme or artifice, in connection with any matter that is authorized by or arises under any Federal immigration law or any matter the offender claims or represents is authorized by or arises under any Federal immigration law, to— (A)defraud any person; or
(B)obtain or receive money or anything else of value from any person by means of false or fraudulent pretenses, representations, or promises. (2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than 10 years, or both.
(b)Misrepresentation
(1)OffenseIt shall be unlawful for a person to knowingly and falsely represent that such person is an attorney or an accredited representative (as that term is defined in section 1292.1 of title 8, Code of Federal Regulations (or any successor regulation)) in any matter arising under any Federal immigration law. (2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than 15 years, or both.
(c)ReimbursementAny person convicted of an offense under this section shall fully reimburse the client for any services that person fraudulently provided.. (2)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after the item relating to section 1040 the following:


1041. Schemes to provide fraudulent immigration services..
(b)Local immigration consumer fraud information hotlines and assistance websitesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:  OOImmigration consumer fraud hotlines and websites 3051.Immigration consumer fraud hotlines and websites (a)Grant authorizationThe Attorney General shall make grants to States, units of local government, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.
(b)Mandatory grant usesGrant funds awarded under this section shall be expended for each of the following purposes: (1)Immigration consumer fraud information websitesTo provide for the establishment and operation of an immigration consumer fraud information and assistance website, which shall be a highly secure internet website that provides information and assistance to victims of immigration consumer fraud. In establishing and operating the immigration consumer fraud and assistance website, the grantee shall—
(A)use grant funds for startup and operation costs associated with establishing and operating the website; (B)use a name or acronym as part of its web address that identifies the website with the geographic locality receiving the grant under subsection (a);
(C)provide accurate information that describes the services available to immigration consumer fraud victims, including free or low-cost legal assistance; (D)clearly include, in all pages of the website, that the information presented is for reference purposes only and does not constitute as legal advice; and
(E)must provide translation of website content, in languages that are consistent with the criteria outlined in subsection (d)(2)(E)(i), either with a web page interface, or mirrored pages. (2)Immigration consumer fraud hotlinesTo establish or expand an immigration consumer fraud hotline to provide information and assistance to victims of immigration consumer fraud. In addition, grantees may, in operating with the hotline, work in conjunction with other local programs and activities that serve victims of immigration consumer fraud. In establishing and operating the hotline, the entity shall—
(A)contract with a carrier for the use of a toll-free telephone line; (B)employ, train and supervise personnel to answer incoming calls and provide assistance and referral services to callers on a 24-hour-a-day basis;
(C)assemble and maintain a current database of information relating to services for victims of immigration consumer fraud to which callers throughout the United States may be referred; and (D)be prohibited from asking hotline callers about their citizenship status.
(c)Rule of constructionNothing in this Act shall require a grantee receiving funds under this Act to comply with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the use of services provided under this Act by an individual. (d)ApplicationThe Attorney General may approve an application for a grant under this section only if such application—
(1)contains such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Attorney General shall by rule require; (2)in the case of an application for a grant to carry out activities described in subsection (b)(2), includes a complete description of the applicant’s plan for the operation of an immigration consumer fraud hotline, including descriptions of—
(A)the training program for hotline personnel, including technology training to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline; (B)the hiring criteria for hotline personnel;
(C)the methods for the creation, maintenance, and updating of a resource database; (D)a plan for publicizing the availability of the hotline;
(E)a plan for providing service to non-English speaking callers that— (i)is based on data from the bureau of the census and be consistent with the local area demographics where the immigration consumer fraud hotline will operate such plan will outline which languages are most prevalent and commonly requested for translation services; or
(ii)is based on qualitative and quantitative observation from community service providers offering immigration-related services; and (F)a plan for facilitating access to the hotline by persons with hearing impairments; and
(3)in the case of an application for a grant to carry out activities described in subsection (b)(1)— (A)include a complete description of the applicant’s plan for the development, operation, maintenance, and updating of information and resources of the immigration consumer fraud information and assistance website;
(B)include a certification that the applicant will implement a high level security system to ensure the confidentiality of the website, taking into consideration the safety of immigration consumer fraud victims;  (C)include an assurance that, after the third year of the website project, the recipient of the grant will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of the website; and
(D)demonstrate that the applicant has recognized expertise in the area of immigration consumer fraud and a record of high quality service to victims of immigration consumer fraud, including a demonstration of support from advocacy groups. (e)Renewal of grantsA grant made under this section may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
(f)No cost extensionsNotwithstanding subsection (e), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award. (g)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2022 and each succeeding fiscal year.
(2)WebsitesOf the amounts appropriated to carry out this section, not less than 20 percent shall be used for purposes of carrying out activities under subsection (b)(1). (3)AvailabilityFunds authorized to be appropriated under this section may remain available until expended.
(h)Prohibition of data sharing for immigration enforcement purposes
(1)In generalNotwithstanding section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373), an entity receiving a grant under this section may not disclose or use personally identifiable information provided by individuals using a website or a hotline, a website or hotline under subsection (b), for the purposes of enforcing the immigration laws. (2)Referrals prohibitedAn entity receiving a grant under this section may not refer any individual participating in any program funded under this section to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection.
(3)Personally identifiable information definedFor purposes of this section, the term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an entity receiving a grant under this section, including— (A)any information that can be used to distinguish or trace the identity of an individual, such as a name, residential address, a social security number, a date and place of birth, or a parent's maiden name; and
(B)any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information. 3052.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part..
(c)Grants to states and local jurisdictions To promote outreach campaigns against immigration consumer fraudTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), as amended by subsection (b), is amended by inserting after part OO the following:  PPGrants to States and local jurisdictions to promote outreach campaigns against immigration consumer fraud 3061.Grants to States and local jurisdictions to promote outreach campaigns against immigration consumer fraud (a)Grant authorization (1)In generalThe Attorney General shall make grants to States, units of local government, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.
(2)PurposeThe purpose of grants distributed under this subsection is to enable States and localities to work with parties in paragraph (1) to carry out outreach campaigns in any of the following: (A)Access to legal resources, including free or low-cost legal resources for persons of low-income.
(B)Workshops educating the general public on immigration consumer fraud, including methods to identify such fraud and best practices on prevention. (C)Hiring of casework staff, attorneys, translators, accredited representatives and other similar staff to provide support for outreach objectives.
(D)Printed materials or digital media designed with the intent to educate the public on where to obtain trusted legal resources, and how to prevent becoming a victim of immigration consumer fraud. (E)Public service announcements in television or radio, providing information on resources and assistance on preventing immigration consumer fraud.
(F)Translation services, including translated equivalents of subparagraphs (A), (B), (C) or (D), consistent with the grantee’s immediate translation needs based on— (i)data from the Bureau of the Census and be consistent with the local area demographics where the outreach campaign will operate, along with a description of the languages are most prevalent or commonly requested for translation services; or
(ii)quantitative or qualitative observation from community service providers offering immigration-related services. (b)ContentsIn accordance with such requirements as the Attorney General may by rule establish, each application for a grant under this section shall—
(1)include a long-term strategy and detailed implementation plan that reflects consultation with community groups and appropriate stakeholders; (2)explain the applicant’s inability to address the need without Federal assistance;
(3)identify related governmental and community initiatives which compliment or will be coordinated with the proposal; and (4)identify local service providers and nonprofit organizations that have substantial or significant experience dealing with immigration-related matters.
(c)Renewal of grantsA grant made under this section may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application. (d)No cost extensionsNotwithstanding subsection (c), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
(e)Suspension of fundsIf the Attorney General determines that a grant recipient under this section is not in substantial compliance with the terms and requirements of an approved grant application, the Attorney General may revoke or suspend funding of that grant, in whole, or in part. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2022 and each succeeding fiscal year.
(2)AvailabilityFunds authorized to be appropriated under this section may remain available until expended. (g)Prohibition on data sharing for immigration enforcement purposes (1)In generalNotwithstanding section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.1373), an entity receiving a grant under this section may not disclose or use personally identifiable information provided by individuals participating in outreach campaigns specified in subsection (a) for the purposes of enforcing the immigration laws.
(2)Referrals prohibitedAn entity receiving a grant under this section may not refer any individual participating in any program funded under this section to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection. (3)Personally identifiable information definedFor purposes of this section, the term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an entity receiving a grant under this section, including—
(A)any information that can be used to distinguish or trace the identity of an individual, such as a name, residential address, a social security number, a date and place of birth, or a parent's maiden name; and (B)any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information
3062.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part.. (d)Grants to States and local jurisdictions To increase enforcement against immigration consumer fraudTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), as amended by subsections (b) and (c), is amended by inserting after part PP the following:

QQGrants to states and local jurisdictions to increase enforcement against immigration consumer fraud
3071.Grants to states and local jurisdictions to increase enforcement against immigration consumer fraud
(a)Grant authorization
(1)In generalThe Attorney General shall make grants to States, units of local government, or any combination thereof. (2)PurposeThe purpose of grants distributed under this subsection is to enable States and localities to increase the enforcement of—
(A)State and local laws against immigration consumer fraud; and (B)section 1041 of title 18, United States Code.
(3)Permitted use of fundsA State or unit of local government that receives a grant under this section may use funds from the grant for activities, including— (A)hiring staff, such as compliance officers that are charged with investigating and enforcing Federal, State, and local laws against immigration consumer fraud;
(B)training staff, such as the compliance officers described in subparagraph (A); (C)investigating complaints of immigration consumer fraud; and
(D)taking action against violations of Federal, State, and local laws relating to immigration consumer fraud, which may include the prosecution of violators. (b)ContentsIn accordance with such requirements as the Attorney General may by rule establish, each application for a grant under this section shall—
(1)include a detailed implementation plan that reflects consultation with community groups and appropriate stakeholders; and (2)explain the inability of the State or unit of local government to address the need to increase enforcement of immigration consumer fraud laws without Federal assistance.
(c)Renewal of grantsA grant made under this section may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application. (d)No cost extensionsNotwithstanding subsection (c), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
(e)Suspension of fundsIf the Attorney General determines that a grant recipient under this section is not in substantial compliance with the terms and requirements of an approved grant application, the Attorney General may revoke or suspend funding of that grant, in whole, or in part. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2022 and each succeeding fiscal year.
(2)AvailabilityFunds authorized to be appropriated under this section may remain available until expended. (g)Prohibition on data sharing for immigration enforcement purposes (1)In general (A)Disclosure prohibitedNotwithstanding section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.1373), an entity receiving a grant under this section may not disclose or use personally identifiable information provided by an individual involved with the work funded under this section for the purposes of enforcing the immigration laws.
(B)ExceptionAn entity receiving a grant under this section may disclose or use personally identifiable information provided by an individual involved with the work funded under this section if— (i)the disclosure or use required in order to prosecute a case; and
(ii)the individual explicitly permits the use or disclosure. (2)Referrals prohibitedAn entity receiving a grant under this section may not refer any individual involved with work funded under this section to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection.
(3)Personally identifiable information definedFor purposes of this section, the term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an entity receiving a grant under this section, including— (A)any information that can be used to distinguish or trace the identity of an individual, such as a name, residential address, a social security number, a date and place of birth, or a parent’s maiden name; and
(B)any other information that is linked or linkable to an individual, such as medical, educational, financial, and employment information. 3072.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part. .
202.Requirements for immigration consultants
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commission, in consultation with the Director of the Executive Office for Immigration Review and the Secretary of Homeland Security, shall promulgate regulations, in accordance with section 553 of title 5, United States Code, that require an immigration consultant— (1)to disclose in all advertising or promotional material and by displaying a notice at the regular place of business (if any) of the consultant that the consultant is not an immigration attorney, cannot provide legal advice or legal services on immigration matters, and is not authorized to represent aliens before an immigration court or the Board of Immigration Appeals or authorized to represent others before the Department of Homeland Security in connection with an application for an immigration benefit or an immigration proceeding;
(2)if the consultant enters into a written contract for the provision of immigration consulting services— (A)to ensure that the contract states that—
(i)the consultant is not an immigration attorney, cannot provide legal advice or legal services on immigration matters, and is not authorized to represent aliens before an immigration court or the Board of Immigration Appeals or authorized to represent others before the Department of Homeland Security in connection with an application for an immigration benefit or an immigration proceeding; and (ii)the client has the right to have the contract reviewed by an attorney;
(B)to provide the client with a copy of the contract in English and, if requested by the client, in one or more other languages; (C)to inform the client of the right to request a copy of the contract in languages other than English, as required by subparagraph (B); and
(D)to ensure that the contract provides the client with the right to rescind the contract at any time during the 72-hour period after entering into the contract; (3)not to collect fees for immigration consulting services before having rendered the services for which the fees are charged;
(4)to return to the client any original document obtained from the client (unless the original document must be provided to a Federal or State agency or another person and has been so provided) and to furnish to the client for no additional charge a copy of any document prepared or obtained by the consultant for the client or otherwise used in connection with immigration consulting services for the client (other than notes or other documents prepared by the consultant for internal use in order to provide such services); and (5)to retain for not less than 3 years after ceasing to provide immigration consulting services for a client a copy of any document required by paragraph (4) to be returned or furnished to the client.
(b)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Trade Commission.
(2)Immigration consultantThe term immigration consultant means a person engaged in the provision of immigration consulting services, except that such term does not include a person who is— (A)authorized to represent aliens before an immigration court or the Board of Immigration Appeals; or
(B)authorized to represent others in connection with an application or proceeding described in paragraph (3)(A) before the Department of Homeland Security in accordance with regulations promulgated by the Secretary of Homeland Security. (3)Immigration consulting services (A)In generalThe term immigration consulting services means assistance, advice, or services provided to an individual in connection with—
(i)application (or consideration of application) by such individual for an immigration benefit; or (ii)an immigration proceeding involving such individual before or with the Department of Homeland Security or the Executive Office for Immigration Review.
(B)InclusionsSuch term includes the following: (i)Assistance with procuring supporting documentation requested by such an agency, such as a birth certificate or marriage license.
(ii)Referring a client to an attorney for legal representation. (iii)Assistance with complying with requirements relating to biometric services.
(C)ExclusionsSuch term does not include the following: (i)Completing a form of a Federal or State agency or submitting such form to such agency.
(ii)Translating the responses of a client to the information requested on such a form or in other communications with such an agency. (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe. 
(c)Applicability and enforcement of regulations
(1)General applicationThe requirements of the regulations promulgated under subsection (a) apply, according to their terms, to those persons, partnerships, and corporations over which the Commission has authority pursuant to section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)). (2)Enforcement by Federal Trade Commission (A)Unfair or deceptive acts or practicesA violation of a regulation promulgated under subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
(B)Powers of CommissionThe Commission shall enforce the regulations promulgated under subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.), and any person who violates such a regulation shall be subject to the penalties and entitled to the privileges and immunities provided in such Act. (3)Actions by States (A)In generalIn any case in which the attorney general of a State, or an official or agency of a State, has reason to believe that an interest of the residents of such State has been or is threatened or adversely affected by an act or practice in violation of a regulation promulgated under subsection (a), the State, as parens patriae, may bring a civil action on behalf of the residents of the State in an appropriate State court or an appropriate district court of the United States—
(i)to enjoin such act or practice; (ii)to enforce compliance with such regulation;
(iii)to obtain on behalf of residents of the State— (I)damages for actual monetary loss from the violation, or up to $10,000 in damages for each such violation, whichever is greater;
(II)restitution; or (III)other compensation; or
(iv)to obtain such other legal and equitable relief as the court may consider to be appropriate. (B)NoticeBefore filing an action under this subsection, the attorney general, official, or agency of the State involved shall provide to the Commission a written notice of such action and a copy of the complaint for such action. If the attorney general, official, or agency determines that it is not feasible to provide the notice described in this paragraph before the filing of the action, the attorney general, official, or agency shall provide written notice of the action and a copy of the complaint to the Commission immediately upon the filing of the action.
(C)Authority of Federal Trade Commission
(i)In generalOn receiving notice under subparagraph (B) of an action under this subsection, the Commission shall have the right— (I)to intervene in the action;
(II)upon so intervening, to be heard on all matters arising therein; and (III)to file petitions for appeal.
(ii)Limitation on State action while Federal action is pendingIf the Commission or the Attorney General of the United States has instituted a civil action for violation of a regulation promulgated under subsection (a) (referred to in this subparagraph as the Federal action), no State attorney general, official, or agency may bring an action under this subsection during the pendency of the Federal action against any defendant named in the complaint in the Federal action for any violation of such regulation alleged in such complaint. (D)Rule of constructionFor purposes of bringing a civil action under this paragraph, nothing in this Act shall be construed to prevent an attorney general, official, or agency of a State from exercising the powers conferred on the attorney general, official, or agency by the laws of such State to conduct investigations, administer oaths and affirmations, or compel the attendance of witnesses or the production of documentary and other evidence.
(4)Private right of action
(A)In generalA person injured by an act or practice in violation of a regulation promulgated under subsection (a) may bring in an appropriate State court or an appropriate district court of the United States— (i)an action to enjoin the violation;
(ii)an action to recover damages for actual monetary loss from the violation, or to receive up to $10,000 in damages for each such violation, whichever is greater; or (iii)both such actions.
(B)Willful or knowing violationsIf the court finds that the defendant acted willfully or knowingly in committing a violation described in subparagraph (A), the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under subparagraph (A)(ii). (C)Costs and attorney’s feesThe court shall award to a prevailing plaintiff in an action under this subsection the costs of such action and reasonable attorney’s fees, as determined by the court.
(D)Nonexclusive remedyThe remedy provided by this subsection shall be in addition to any other remedies available to the person. 203.Fee and backlog transparencySection 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) is amended to read as follows:

(m)Immigration service fees
(1)In generalExcept as provided in paragraph (2), all fees designated by the Secretary of Homeland Security in regulations as immigration adjudication fees shall be deposited as offsetting receipts into the Immigration Examinations Fee Account in the Treasury of the United States, whether such fees are collected directly by the Secretary or through clerks of courts. (2)Virgin Islands and Guam (A)GuamAll fees described in paragraph (1) that are received by the Secretary of Homeland Security from applicants residing in Guam shall be remitted to the Department of Revenue and Taxation of Guam. 
(B)Virgin islandsAll fees described in paragraph (1) that are received by the Secretary of Homeland Security from applicants residing in the United States Virgin Islands shall be remitted to the Treasury Division of the United States Virgin Islands. (3)Report requirement before fee increaseThe Secretary of Homeland Security may not increase any immigration service fee above the level of such fee as of January 1, 2019, before the date that is 60 days after the date on which the Secretary submits to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that—
(A)identifies the direct and indirect costs associated with providing adjudication and naturalization services; (B)distinguishes the costs referred to in subparagraph (A) from immigration enforcement and national security costs;
(C)identifies the costs allocated for premium processing services to business customers, as prescribed under subsection (u);  (D)describes the extent to which the fee prescribed in subsection (u) is set at a level that ensures full recovery of the costs referred to in subparagraph (C);
(E)identifies the amount of funding that is being allocated for the infrastructure improvements in the adjudication and customer-service processes prescribed under subsection (u); and (F)contains information regarding the amount by which such fee will be increased.
(4)Adjudications delay and backlog reportNot less frequently than quarterly, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that identifies each instance in which— (A)the processing time of more than 10 percent of adjudications in any single category of immigration benefits surpasses the agency’s stated processing goal as of January 1, 2019;
(B)the processing time of more than 5 percent of applications for legal permanent residence surpasses 150 days; and (C)the processing time of more than 5 percent of applications for naturalization surpasses 150 days..
204.National Office for New Americans
(a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the National Office of New Americans.
(2)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (3)OfficeThe term Office means the National Office for New Americans established under subsection (b).
(b)EstablishmentThere is established within the Executive Office of the President an office, to be known as the National Office of New Americans, to carry out the purposes described in subsection (c). (c)PurposesThe purposes of the Office are—
(1)to welcome and support immigrants and refugees in the United States; (2)to promote and support immigrant and refugee integration into, and inclusion in, the social, economic, and civic life of the United States;
(3)to ensure that the Federal Government and Federal agencies promote the pursuit of United States citizenship among immigrants and refugees; (4)to ensure access to quality English language learning programs that support the successful integration of immigrant adults, including by enhancing—
(A)employment and career prospects and economic integration; and (B)social integration in local communities and participation in civic life, including engagement with State and local governments, schools, and private and nonprofit community institutions;
(5)to provide equal access to workforce development programs, including by ensuring that such programs meet the demand and unique language, training, and educational needs of immigrants and refugees; (6)to coordinate the efforts of Federal, State, and local entities to support the effective social, economic, linguistic, and civic integration of immigrants, refugees, and their children;
(7)to provide advice and leadership to the President, Members of Congress, and other Federal Government officials on the challenges and opportunities facing such entities with respect to immigrant and refugee integration; (8)to evaluate the scale, quality, and effectiveness of Federal Government efforts with respect to immigrant and refugee social and economic integration, including access to United States citizenship, English language learning, education, and workforce development programs;
(9)to identify the anticipated effects of new Federal policies on existing integration efforts and advise the President on how to address potential integration needs and the effects of such policies; (10)with respect to immigrant and refugee integration efforts, to consult on a biannual basis with State and local government officials on challenges and opportunities presented by such efforts;
(11)with respect to the activities described in paragraphs (8) through (10), to ensure the inclusion of the perspectives of immigrants and refugees; and (12)to submit to the President and the appropriate committees of Congress a biannual report that describes the activities of the Office and the results of the consultation process described in paragraphs (8) through (11).
(d)Director
(1)In generalThe Office shall be headed by a Director of the National Office of New Americans, who shall be appointed by the President, by and with the advice and consent of the Senate. (2)ResponsibilitiesThe Director shall—
(A)establish policies, objectives, and priorities for the Office with respect to immigrant and refugee integration; (B)with the assistance of the Deputy Director for Citizenship and Inclusion, the Deputy Director for Workforce and Economy, the Deputy Director for Children's Integration Success, and the Associate Director of State and Local Affairs, carry out the purposes of the Office, as described in subsection (c);
(C)make recommendations to the President on changes in the organization, management, programs, and budget of each Federal agency to promote the integration of immigrants and refugees; (D)with respect to efforts to promote United States citizenship and the integration of immigrants and refugees, consult, support, and coordinate with State and local government efforts; and
(E)serve as a member of the Domestic Policy Council and the National Economic Council. (3)Powers of the DirectorIn carrying out the responsibilities under paragraph (2) and the purposes described in subsection (c), the Director may—
(A)select, appoint, employ, and fix compensation of such officers and employees as may be necessary to carry out such responsibilities and purposes; (B)with the concurrence of the head of the applicable Federal agency, direct the temporary reassignment within the Federal Government of personnel employed by such Federal agency;
(C)use for administrative purposes, on a reimbursable basis, the available service, equipment, personnel, and facilities of Federal, State, and local agencies; (D)procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code (relating to appointments in the Federal service) at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable for level GS–18 of the General Schedule under section 5332 of title 5, United States Code;
(E)accept and use donations of property from Federal, State, and local government agencies; (F)use the mail in the same manner as other Federal agencies; and
(G)monitor the implementation of immigrant and refugee integration-related activities of the Federal Government, including by— (i)conducting program and performance audits and evaluations of each Federal agency; and
(ii)requesting assistance from the Inspector General of the applicable Federal agencies in such audits and evaluations. (e)Deputy directors (1)In generalThere shall be in the Office a Deputy Director for Citizenship and Inclusion, a Deputy Director for Workforce and Economy, and a Deputy Director for Children’s Integration and Success, each of whom shall be appointed by the President, in consultation with the Director.
(2)Responsibilities
(A)Deputy Director for Citizenship and InclusionThe Deputy Director for Citizenship and Inclusion shall, among other duties as assigned by the Director, assist the Director in promoting— (i)the inclusion of immigrants and refugees in the social, economic, and civic life of their communities and the United States; and
(ii)access to United States citizenship. (B)Deputy Director for Workforce and EconomyThe Deputy Director for Workforce and Economy shall, among other duties as assigned by the Director, assist the Director in—
(i)promoting the participation of immigrants and refugees in the United States workforce; and (ii)increasing the contributions of immigrants and refugees to the United States economy.
(C)Deputy Director for Children's Integration SuccessThe Deputy Director for Children's Integration Success shall, among other duties as assigned by the Director, assist the Director in ensuring that Federal policies and programs intended to support the healthy development and educational success of children are effective in reaching and serving the children of immigrant families. (f)Bureau of State and Local affairs (1)In generalThere is established within the Office a Bureau of State and Local Affairs.
(2)Associate director
(A)In generalThe Bureau of State and Local Affairs shall be headed by an Associate Director of State and Local Affairs, who shall be appointed by the President, in consultation with the Director. (B)DutiesThe Associate Director of State and Local Affairs shall, among other duties as assigned by the Director, assist the Director in coordinating the efforts of State and local entities to support the economic, linguistic, and civic integration of immigrants, refugees, and their children.
(g)Access by CongressThe establishment of the Office within the Executive Office of the President shall not affect access by any Member of Congress or any member of a committee of the Senate or the House of Representatives to— (1)the Office;
(2)any information, document, or study in the possession of, or conducted by or at the direction of, the Director; or (3)personnel of the Office.
(h)LimitationAn individual may not serve as Director, Deputy Director for Citizenship and Inclusion, Deputy Director for Workforce and the Economy, Deputy Director for Children’s Integration Success, or Associate Director of State and Local Affairs while serving in any other position in the Federal Government. IIIBuilding community trust 301.Protecting aliens who are victims of or witnesses to crimes or are defending civil rights (a)In generalThe Director of U.S. Immigration and Customs Enforcement shall ensure, except as provided in subsection (b), that removal proceedings are not initiated against any alien who is known to be—
(1)a victim of domestic violence, human trafficking, or any other serious crime; (2)a witness involved in a pending criminal investigation or prosecution;
(3)a plaintiff in a nonfrivolous lawsuit regarding violations of his or her civil rights, including with respect to union organizing and employment discrimination, as described in the memorandum of the U.S. Immigration and Customs Enforcement entitled Prosecutorial Discretion: Certain Victims, Witnesses, and Plaintiffs issued on June 17, 2011; or (4)actively engaged in an activity related to the preservation of his or her employment, housing, or other legally protected rights.
(b)Exceptions
(1)In generalNotwithstanding subsection (a), an alien described in such subsection may be subject to removal proceedings if the Secretary of Homeland Security determines, on a case-by-case basis, that there is sufficient evidence to conclude that the alien— (A)has committed a serious crime;
(B)poses a threat to public safety; (C)has engaged in serious violations of human rights; 
(D)has engaged in significant immigration fraud; or (E)has filed a claim in bad faith with intent to delay or avoid the removal of an alien.
(2)Savings provisionNothing in this subsection may be construed to deny any alien who has been a victim of domestic violence, human trafficking, or certain other crimes from receiving the immigration benefits to which he or she is entitled under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), or any other applicable law. (c)Effect of violationWith respect to a removal proceeding commenced as a result of an enforcement action carried out in violation of subsection (a)—
(1)information resulting from such enforcement action may not be entered into the record of proceeding or received into evidence; (2)the alien who is the subject of the removal proceeding may file a motion for the immediate termination of the removal proceeding; and
(3)in considering whether to administratively close the removal proceeding, the immigration judge shall give appropriate weight to the circumstances of such enforcement action.  302.Semiannual report on certain enforcement actionsThe Secretary of Homeland Security shall submit a semiannual report to the Committee on the Judiciary of the Senate, the Committee on Appropriations of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Appropriations of the House of Representatives that identifies, for the most recent 180-day period for which such data is available, the number of arrests, detentions, and removals of aliens described in section 302(a).
303.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to modify— (1)the applicability of any ground of inadmissibility or deportability relating to criminal convictions; or
(2)the eligibility criteria relating to criminal convictions for any application or form of relief under the immigration laws.  